Reduction in unwanted by-catches and elimination of discards in European fisheries (debate)
The next item is the report by Carl Schlyter, on behalf of the Committee on Fisheries, on a policy to reduce unwanted by-catches and eliminate discards in European fisheries (2007/2112(ΙΝΙ)) (Α6-0495/2007).
rapporteur. - (SV) Madam President, I am grateful to the shadow rapporteur for helping us to end with a good report. I also want to thank Commissioner Borg for at last - at last! - proposing powerful measures to deal with the discarding of fish and unwanted by-catches.
Today we have a fisheries policy which is emptying the world's oceans, ravaging seabeds, destroying ecosystems and causing fish stocks to collapse. Even seabirds are killed by our current fisheries policy. If this destruction had taken place on land - if we had treated our forests in the same way as we are now treating the seas - we would have had rioting on the streets, but the destruction of the oceans is happening out of sight and in silence. Rachel Carson's book, Silent Spring, had a powerful impact in 1962 and was a wake-up call for many to become committed to caring for the environment and to nature conservation. We are now in the time of the Silent Sea. In fact, last year, the journalist Isabella Lövin published a book with that very title. Let us now put some life into the fight to rescue future generations of fish and fishermen.
The Commission's proposals will in fact mean an end to quota systems and detailed regulation, which have in practice encouraged fishermen to empty the seas and throw back unprofitable fish dead, and under which the development of fishing equipment was aimed mainly at taking more and more from the seas. Faced with the threat of having to fill their vessels with unprofitable fish, fishermen in the EU are getting an incentive to fish more selectively.
But a successful policy needs carrots as well as sticks. We can, for example, allow more fishing days for vessels with selective gear, or give them access to areas which are closed to vessels without selective fishing gear.
It is important, for each type of fishery, to set annual reduction targets for by-catches and discards and to have a dialogue with interested parties in order to achieve best results. Positive examples are the Bay of Biscay, the Kattegat and the Skagerrak. In those areas French and Swedish fishermen have used sorting grids with great success in the Norway lobster (Nephrops) fishery. These have in practice completely eliminated by-catches.
With a little more freedom and accountability for the fishing fleet, perhaps cooperation can grow between the research community and fishermen, and that can lead to positive development. This goes together with better data on what fish are caught. We need to look at systems using electronic logbooks and possible video surveillance to see whether we can devise a good solution for maintaining personal integrity.
Another important aspect is what we are to do with fish landed in the form of by-catches when there is a ban on discards. It is important that it should be possible to use it in some way but at the same time that the level of compensation should be so low that it does not provide an incentive actively to seek by-catches.
I hope and believe that the Commission will quickly finalise a proposal that can be implemented. It would then become an important element in the fight against overfishing and in achieving a sustainable fishery. But of course that is not enough - we also need general reductions in fishing effort where currently endangered species are concerned, but perhaps we shall be able to debate that another day.
Member of the Commission. - Madam President, first I would like to thank the rapporteur and all the members of the Committee on Fisheries for the excellent work.
We all share the view that discarding is, to say the least, an unnecessary waste of good natural and economic resources that should be stopped. However, each fishery is different and requires tailor-made solutions. We have therefore chosen a results-based approach which implies that we set targets to reduce the amount of discards over a timeframe and then leave it up to the fishermen concerned to choose how to reach the targets - such measures could include an increase in mesh size, the use of selectivity devices, real-time closures, spatial changes of activity or any other possible measure or a combination thereof.
Turning now specifically to the report. Concerning Community action plans on seabirds and sharks, I can inform you that the latter is under way and that, on the former, my services are gathering information and scientific advice with a view to completing the plan by the end of 2009.
I particularly agree that the discard policy should not be seen as an isolated action but as part of the general approach to move towards the MSY objective. We are also in agreement concerning a case-by-case approach and the importance of participation and consultation of the sector at all levels. Here I note with interest your proposal to test new uses of monitoring of discard practices as was done in some third countries.
In addition we must ensure that incentives reward a real reduction in discards. They therefore need to be assessed carefully so as not to lead to adverse effects. Indeed, Member States already have possibilities to favour cleaner fisheries through the allocation of quotas. Having said this, I am of the view that incentives should accompany the various phases of implementation, in order to boost a change in behaviour until the final objective is reached.
Concerning policy implementation, I generally agree with your suggestions, with a different focus, however. We should set the goal of a discard ban in a fishery wherever this is possible from the outset and not as a last resort measure as you seem to suggest. I need to clarify here, however, that in certain instances the set target may be that of reducing discards to the absolute minimum possible.
So where are we in the process? On the basis of scientific advice expected soon, we will choose fisheries for specific legislation during the course of this year and at the same time plan a roadmap with a timeframe for the subsequent proposals covering - over time - all European fisheries.
In parallel, as decided at the December Council, Member States will trial discard reductions in the whitefish fishery in the North Sea in order to reduce discards of whiting by 30%. For cod, the commitment with Norway is to reduce discards to less than 10%. Other activities include the proposal on technical measures in the Atlantic, the proposal on a revised cod recovery plan, the revision of the control regulation and several studies and impact assessments for the legislative proposals.
Finally, I can agree on Amendments 1, 3, 5, 6, 8 and 10 to 12. Amendments 2 and 7 are related and I can agree to them with a slight change. On Amendment 9, some cautious thinking is needed since these techniques need further research. There are problems with high costs and reliability.
Finally, I cannot support Amendment 4 as such. With respect to Amendments 13, 14 and 15, I need to reflect further, since the whole question concerning appropriate incentives for fishers to encourage them to adopt an effective discards policy needs to be further studied and assessed before a definitive position is adopted.
Let me conclude by restating the urgent need for legislative action on this file, and I look forward to your continued cooperation in developing this policy.
on behalf of the PPE-DE Group . - Madam President, the discarding or dumping of fish in European waters destroys over a million tonnes of fish a year, particularly in multi-species fisheries. Globally, according to the FAO, millions of tonnes of unwanted fish by-catch are thrown back into the sea each year. This has a very negative effect on the economy of future fisheries and on the health of marine ecosystems. The practice is amoral, unethical and completely unsustainable and results directly from the Common Fisheries Policy, which criminalises fishermen for landing by-catch, thereby forcing them to discard - fishermen who are desperately trying to make a living while faced with ever-depleting levels of fish stocks.
Our ultimate aim has to be the reduction of these unwanted by-catches and the virtual elimination of discards through a discard ban, with incentives in place to ensure that all unwanted by-catch must be landed. But how and when we get to this point of a ban should be a matter for all stakeholders involved, including the Commission, the regional advisory councils (RACs), the fishermen, the scientific experts, the national governments and NGOs, and fishery by fishery if necessary. The negative micro-management spiral has to be avoided and the common fisheries policy needs to be fundamentally altered, as the discard issue seriously discredits it. Solving the problem of discards is beneficial for all actors concerned, particularly the fishermen. It is possible to implement bans, as the examples of Norway and Iceland show us.
I am pleased that the report emphasises that fishermen and other stakeholders need to take responsibility and ownership concerning any policy to eliminate discards. New ways to monitor fishing vessels could be used, such as electronic logbooks and the use of CCTV on the perimeter of fishing vessels, which has been piloted in Canada and New Zealand with some success. The only successful way to achieve implementation of any eventual discard ban will be through the involvement of the fishermen in monitoring and controlling and, above all, by peer pressure to ensure a level playing field. I thank the rapporteur for all his cooperation and this balanced report, which I commend to the House.
on behalf of the PSE Group . - Madam President, discards are an appalling waste. Vast quantities of fish are thrown away every year in European fisheries around the world: as much as seven to eight million tonnes. Doing nothing to reduce discards is not an option and we now have the Schlyter report as an own-initiative response to the Commission's 2007 communication.
The Commission's communication is welcome, despite the delayed action, and the Commission now intends to act quickly, with certain aspects to be included in a new technical measure regulation in 2008.
In an ideal world we would move straight to a complete and instant ban on discards. But the reality is more complicated. Mr Schlyter's report recognises the complexity of dealing with the problem of discarding fish and I really welcome his inclusive approach.
It highlights practical aspects including the cost of dealing with discards and what to do with landed discards, the costs of introducing more selective gear, the implications for the total allowable catches and quota regime if discarding is banned, and the need to give fishermen incentives to fish in a more sustainable way. It acknowledges that, since both the causes of discards and the measures needed to reduce them vary from fishery to fishery, no single solution will work throughout the Community.
An amnesty on discards is not the solution as it may create a market in discards instead of encouraging fishermen to fish in a sustainable way. Given the levels of overfishing and concerns over fishing stocks including cod and bluefin tuna, we still need good management of existing stocks.
The report also places the discards issue in the broader context of the problem of by-catches of seabirds and of sharks and it calls for a significant range of pilot discard projects with a geographical spread.
I call on colleagues to support this report which makes an important contribution to dealing with the disgrace of discards.
on behalf of the ALDE Group. - Madam President, the ALDE Group warmly welcomes the content of Mr Schlyter's report, which is to be commended for its sensitive, yet highly practical, approach.
Members of the public find it almost impossible to understand just how it is that we can allow fish to be caught and then thrown back dead into the sea. Fishermen too have major concerns with the fact that this kind of action is, to some extent, forced upon them, for the current combination of rules and technical possibilities means that some fish are simply not wanted on board. Sometimes this is because they are of insufficient economic value. We must make an early and concerted effort to prevent the kind of discarding that results from attempts at high grading. I suspect that there is already less temptation to this practice in those fisheries where days at sea are limited.
Sometimes, though, discarding is the outcome of conditions we ourselves impose, for example minimum landing sizes, and restrictions on quotas. Of course, if we are serious about conservation, we need total allowable catches. But, in my own view, we need to look seriously at the methods we employ to keep fishing within the limits that are set by those TACs, to determine amongst other things, just how far there is an interconnection between the establishment of quotas and the problem of discards, particularly where mixed fisheries are concerned.
This, as well as the adoption of the measures suggested in the report, must of course be undertaken with the full engagement of stakeholders. Without that, we cannot hope for success. The industry is already leading the way. I am particularly proud of the Scots, for their voluntary system of real-time closures. We need proper incentives to positive actions of this kind for a great deal remains to be done. I trust that Parliament will give its full support to the report and that the Commission and Council will take matters forward in the manner it recommends.
on behalf of the UEN Group. - (GA) Mr President, I should like to say that I approve of this report; to my mind, the rapporteur has worked out a practical, comprehensive approach to the problem of fisheries discards at sea. But things are not so easy, and everyone is thinking about the new methods to be applied.
It is time to put an end to the volumes of talk about this matter and take action. There are plenty of practical suggestions in the report and they could be put into operation. The one thing that we definitely cannot do is to do nothing. We have to act for as long as fisheries discards pose a problem.
I should also like to ask the Commission ensure that small fishermen do not incur any additional cost on account of measures to resolve the problem of these discards.
on behalf of the Verts/ALE Group. - Madam President, the common fisheries policy (CFP) has been a miserable failure. It has failed to conserve stocks, it has failed to sustain our fishing-dependent communities and it has failed to win public support or credibility.
One of the main reasons for that is the scandal of discarding. The CFP quota system itself is a direct cause of discarding. It does not measure the amount of fish caught; it only measures the amount of fish landed.
That said, I broadly welcome this report by Mr Schlyter. In particular, I strongly agree with the principle of positive incentives giving some reward to those fishermen who take steps to reduce or eliminate discards.
I also agree that measures must be tailored to different types of fishery. It has long been a major flaw of the CFP that it has been over-centralised and inflexible. I draw attention to paragraph 15, which welcomes the voluntary real-time closure scheme introduced by Scotland, an excellent example of the kind of initiative which should be encouraged and incentivised by the CFP at least for as long as we are stuck with it as a management measure.
on behalf of the IND/DEM Group. - Madam President, discards are just one aspect of the nightmare that is the CFP. The EU, through its ill thought-out policy, is destroying livelihoods in developing nations across the world. The export of fish is significantly more important to the developing world in trade terms than other commodities such as rice, coffee and tea.
Mauritania, for example, is dependent on its fishing industry for half of its exports, which represent 15% of its GDP. But, having devastated Mauritanian waters, the Commission now wants to dump its deal. It does not think that these now sterile waters are worth EUR 86 million a year. This denunciation of a fisheries agreement is supposed to be a secret; well, it was until now. I think African people should know about the EU's shabby and dishonourable plans. It is colonialism at its most vicious, and I accuse these institutions of racism and exploitation of vulnerable societies. President Barroso's non-imperial empire is not as benign as he would have us believe, so, if you want to move forward, discard Giscard and dump the Lisbon Treaty as well as the CFP.
Madam President, the scandal of discards is one of the EU's own making. Impossible quotas and restrictions are imposed in mixed fisheries, prohibited stocks are inevitably caught and in consequence they are dumped back - dead - into the sea. And all this while hunger prevails in many parts of the world.
For years the EU has wrung its hands over this but, frankly, has done nothing to stop it. Such fish, I believe, should be landed; they should be sold at a fixed price, sufficiently low to discourage deliberate catching and sufficiently high to make their landing worthwhile.
Also, it is sensible and right that we should reward the use of more selective fishing gear. But I do most positively reject any blanket discard ban as translating into yet another device of driving more of our fishermen out of business.
We have ruminated on this issue for years. Now is the time, at last, to do something about it.
(ES) Madam President, in general terms I support the rapporteur's report as an expression of the long-standing concern about the rigidity of the common fisheries policy when it comes to tackling problems which are entrenched in our fisheries management system, of which discards are simply another example.
In particular I support the paragraphs advocating a fishery-by-fishery introduction of reductions in unwanted catches and discards, and their gradual elimination, and for any ban to be introduced only when it has been ascertained that there is no alternative, as the Council and all the regional consultative committees have said.
We could not adopt another approach and we could not move to a full blanket ban on discards within a management system which encourages them, both through the rigid TAC system and quotas in force, and through the absence of adequate technical measures which constitute a fundamental factor in preventing by-catches, the review of which we have been waiting for years so that they can be adjusted for the Atlantic.
What I cannot accept, Madam President, is Amendment 10, which would allow the creation of a parallel fishery market based on discarded fish, which would therefore be unlawful. I think we should remain firm in defending the principle of non-commercialisation of discards as set out in paragraph 32 of the report, as have countries with a longer history in this matter such as Norway.
Incentives to prevent discards must be of a different kind: for example, incentives aimed at reducing them to a minimum through the use of more selective gear. It is much better for a juvenile fish to continue to live in the sea and grow up to feed people or other fish instead of being discarded and the subject of negotiations on fishmeal production.
(EL) Madam President, I should firstly like to express my satisfaction with the draft report on fish discards and to stress that this is one of the most important problems in European and international fisheries.
Allow me to make a couple of points about the report. I believe that, apart from the points suggested, a common policy for the final elimination of discards must be implemented. This policy should emerge from a study of the problem in all the fishing countries of the EU, and should incorporate all national studies and global research.
In order to tackle the problem in a radical way, the EU must immediately finance a study on all fishing equipment, types of fishing and kinds of catch. The EU must also commission specialised research institutions to conduct it. This will enable the EU to impose the best and most efficient solutions centrally, through regulations, on Member States. If this does not occur, I fear that the problem will be considered and then shelved, while all the fishery stocks are devastated.
(FR) Madam President, I should also like to say how much I approve of the approach suggested by our rapporteur to remedy the rightly criticised waste of resources in the current practice with discards.
Whilst drawing up his report, Mr Schlyter has been conscious of the effects that the immediate implementation of a total ban on discards might have, first of all, on the fragile financial equilibrium of those working in the sector and, secondly, on monitoring of its implementation by the Member States and the Commission, obliging them to tighten up methods of supervision that do not conform to the budgetary rigour required of them.
For that reason, he thought it more appropriate to propose the gradual introduction of a series of measures to encourage the fishermen themselves to alter their fishing methods and equipment, an approach strongly approved of by the Commission.
(inaudible) ... from the outset, I think that is highly ambitious. Can I also congratulate Mr Schlyter and Mrs Doyle for the great amount of work they have both done on this report?
I am delighted to support Mrs Doyle's land-all policy, whereby fishermen will be compelled to land everything they catch. It has many benefits. Scientists will get a much clearer picture of what fish are being caught and where, which will enable more accurate conservation and recovery plans to be devised. Also, when young, undersized fish are landed, fisheries inspectors could immediately call for a temporary closure of specific fishing grounds to avoid further pressure on immature stocks.
Under this policy, undersized fish and other species which previously would have been discarded could be sold to the processing sector, which is desperate for raw material to supply the fishmeal and fish oil industry. They would be paid - through a regional compensation fund - a token amount, say about EUR 50 a tonne, which would not be enough to encourage targeting these fish and creating the black market that Ms Fraga Estévez fears, but would be too much to throw them, dead, back into the water.
The whole operation could be policed by attaching weatherproof CCTV cameras to every vessel. In an industry already constrained by limitations of the number of days that can be spent at sea, time spent catching and sorting fish of no commercial value is regarded by fishermen as valuable time lost. So I think fishermen will support this proposal.
(ES) Ladies and gentlemen, I would like to thank Mr Schlyter for his work and I am particularly glad that several of the amendments I put forward have been incorporated into the text of the report we are debating today.
I refer in particular to the amendments stating that discards are not only to do with the use of a particular gear type, but are also influenced by the nature of the fishery concerned, as in the case of European fisheries, almost all of which are multispecies in nature, where the risk of discards is higher. Therefore, any measure which is adopted must be case-specific.
Also thanks to my amendments we can see from the report that discarding is caused by a range of factors, including excessive fishing effort, and the current TACs approach requiring fish for which there is no quota to be discarded. Measures must therefore be taken to prevent species of legal size which are inevitably caught from being compulsorily discarded owing to the lack of a quota for them.
Having said this, I would like to warn Mr Schlyter to tread carefully, because after the criticism he made in his speech of fishermen and the selfless, age-old tradition of fishing, I am not sure what we are doing here or if Mr Schlyter is going to put the Commissioner, the members of the Fisheries Committee and fishermen out of a job. (That's a joke, Madam President).
Madam President, I thank Mr Schlyter very much for his report. I think it is excellent. Can I also thank the Commissioner for his points at the beginning, where he is moving towards a discard ban, because he is very well aware that I have seen him many times, as many other Members of this House have, about bringing in a discard ban, and I think it is high time we did it.
I also think that, at the end of the day, if we can protect fisheries' stocks, then actually it is better for fishermen in the long run, because we do have to have sustainable fisheries. Of course the scientific advice that we are using can very often be flawed. Therefore, the landing of all catch and by-catch so that it can be thoroughly investigated will actually give us a much better idea of what is in the sea. I also think that some of the practices, such as pair trawling and others, which do have an awful lot of by-catch, again, will emphasise what is happening. Of course, a lot of trouble catching dolphins, sharks and porpoises and many other things will be highlighted in the by-catch that is landed. So, if we can bring in the right amount of carrots to encourage it to be landed and not too much to encourage by-catch, then I think this is the way forward. So I welcome the Commissioner's support for this report, I welcome the report itself, and we should all support it.
Member of the Commission. - Madam President, first of all I would like to thank Members for their interesting comments, which demonstrate once again that we share the common objective of eliminating this appalling practice.
As I stated before, our proposal will be gradual but effective. Realistically speaking, we simply cannot bring about a discard ban overnight. However, as one speaker said, doing nothing is not an option. And, undoubtedly, during the course of this year we will be coming up, hopefully, with three legislative proposals on reducing discards for specific fisheries, apart from incentivising and encouraging Member States to come up with pilot projects, by virtue of which we could achieve the introduction of a reduction in discards or even, possibly, discard bans.
The example of Scotland, which was adopted by the Council in December, was a very laudable one.
Concerning the point that was made on positive incentives, I agree that these are important, but we need to find the right mix and the right levels, because otherwise they could be counterproductive, and we could end up with a situation whereby we encourage more catches when, for sustainability reasons, we would want to reduce them in order to reach MSY levels.
I would also like to point out that I could not agree more that our proposals must be tailor-made to the specific fisheries and must contain in-built incentives, as I said, and support for the changes in behaviour that fishermen will have to adopt.
Indeed, already, in our TAC and Quota Regulation, we adopted incentives for fishermen to adopt more selective methods, thus avoiding discards.
In the very first intervention and in others that followed, the point was made that discards are caused by the common fisheries policy. I would like to state that this is not really correct, because the causes of discards can arise form the high grading of fish by fishermen for the purpose of getting better quality fish, which is done independently of quotas, and the catching of juveniles, which is also independent of quotas. It is only where there is exceeding of catch quotas, and again this depends, because if it is a clean fishery and the quota is exceeded, then the quota is set for purposes of sustainability.
It is, in reality, where you have a mixed catch, and you have one of the types of catch which has a low quota for sustainability reasons, and the other catches targeted, that you have discarding of fish as a result of the TAC and Quota Regulations.
These are the aspects which we would like to address in order to introduce more selective gear, so that the catches can become even cleaner - which is one of the methods whereby discarding could be effectively reduced.
I would also like to point out that, according to FAO estimates, discards within Community waters are around one million tonnes. Worldwide they are around eight million tonnes. These are very conservative estimates. When one takes into consideration that the system that we operate is producing less than one tenth of all discards - taking into account the TACs and quotas - I think that there are various other factors which contribute to discarding apart from the system operated by the common fisheries policy.
Having said that, we are actively seeking ways and means whereby we improve the management so that the TACs and quotas operate in a way whereby discards are reduced to an absolute minimum or are completely banned.
Finally, on the point raised concerning Mauritania, I would like to say that we have just signed a new memorandum of understanding with Mauritania, and this will lead to a new protocol which will guarantee for Mauritania the same amount that they have under the existing protocol but which will reflect the actual fishing possibilities in a more realistic way.
So we will be paying Mauritania to help it strengthen its fisheries infrastructure and its economy in general under the development funds, so that, in that way, Mauritania is guaranteed the full amount. But at least what we pay for fish would reflect the actual amount of fish that it is possible to catch in Mauritanian waters.
rapporteur. - (SV) Thank you, Madam President. Yes, Commissioner, clearly there are many reasons why fish are thrown overboard, but I still think that this has been exacerbated by aspects of our fisheries policy.
There is one thing I want to ask you: I do not really understand why you are against Amendment 4 when it points in the same direction you yourself want to go in. The report currently states that a discard ban should only be adopted after other measures have been tried. The amendment means that the implementation of a ban on discards would only take place after other negative incentives had been applied. Thus we start from the same premise if Amendment 4 is approved, namely that we have a policy on the banning of discards but that its implementation is dependent on the conditions in each individual fishery. I do not really understand why you said you were opposed to Amendment 4, but perhaps we can talk about that again later.
What makes me optimistic is that in spite of everything we have a kind of consensus. I have spoken with both research workers and fishermen. There is a good consensus here on what needs to be done. The Commission and Parliament are on the same lines and the fishermen and environmental organisations are also on board. It gives me a certain optimism. Perhaps all the interested parties will cooperate and we shall indeed get a result.
A split vote has been requested on Amendment 10. It will therefore be possible to take account of what Mrs Fraga Estévez said if we can vote for the first part and against the second part.
I thank you and I thank all of you who have taken part in the debate and in the work. It has been a pleasure to work on this report.
The debate is closed.
The vote will take place tomorrow, Thursday 31 January 2008.
Written statements (Rule 142)
in writing. - (PL) Ladies and gentlemen, the amount of fish discarded, which the rapporteur estimates as possibly a quarter of the total catch, is a serious environmental and economic problem to which we cannot remain indifferent. The scale of the phenomenon points to an enormous waste of resources and serious damage to biodiversity caused by irresponsible human interference.
Tinkering with the rules will not achieve the desired result. The situation requires much more wide-ranging action - a complete change of approach and thinking on the matter. We must clearly define our aims, adopt correspondingly coherent CFP instruments, and ensure the necessary funding. We must avoid a situation like the present, where the side effects of certain legal instruments are simply ignored. The imposition of total permissible catches or minimum sizes of fish that can be landed (especially in the case of mixed catches), is a case in point, since it leads to discards.
I fully agree with the rapporteur's view that our approach to limiting discards should largely consist of incentives to fishermen to look for new, innovative solutions in fishing methods and gear. Greater use should be made of their experience and the knowledge of the scientific community.
I would emphasise that an effective information campaign will be crucial to the success of this strategy. Without understanding on the part of the fishing industry of the fundamental importance of eliminating excessive discards, and without the general support of fishermen, the strategy is doomed to failure.